COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Annunziata
Argued at Alexandria, Virginia


RASHOURN EZEKIEL NILES
                                         MEMORANDUM OPINION * BY
v.         Record No. 2428-97-4       JUDGE JERE M. H. WILLIS, JR.
                                            OCTOBER 27, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                   William T. Newman, Jr., Judge
           Bobby B. Stafford (Kathryn E. Coward; The Law
           Offices of Raby & Stafford, on brief), for
           appellant.

           Leah A. Darron, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.



     Rashourn Ezekiel Niles contends that the trial court

improperly applied Code § 16.1-272, in violation of his equal

protection rights, and thereby divested itself of jurisdiction.

     Niles, a juvenile offender, was properly transferred to the

jurisdiction of the trial court.   He entered a guilty plea

pursuant to a plea agreement and was convicted of two counts of

robbery, two counts of use of a firearm in the commission of a

robbery, and one count of malicious wounding.     He argues that his

equal protection rights were violated at sentencing because the

trial court did not consider Code § 16.1-283 when applying Code

§ 16.1-272. 1
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Code § 16.1-272, titled "Power of circuit court over
juvenile offender," provides in part for the sentencing of a
     No transcript or statement of facts was filed timely.       Niles

asserts that the sentencing orders are sufficient to support his

assignment of error.   Thus, any objections made and the reasons

stated therefor must appear on the face of the sentencing orders.

 See Rule 5A:18.   See also Jacques v. Commonwealth, 12 Va. App.

591, 593, 405 S.E.2d 630, 631 (1991).

     We cannot assume that Niles' counsel objected at the

sentencing hearing, nor can we assume the process relied upon by

the trial court in determining Niles' sentences.     See Lee v. Lee,

12 Va. App. 512, 516-17, 404 S.E.2d 736, 738-39 (1991).    The

orders show no objection by Niles' counsel, nor do they mention

the statutes that Niles calls into issue.    Niles asks us to

assume not only that appropriate objections were made, but also

that grounds for such objections exist.    We cannot make such an

assumption.

     No lack of the trial court's jurisdiction is apparent on the

face of the sentencing orders.    The record reflects no objection

by Niles to the sentences on constitutional grounds.    Thus, that

question is waived on appeal.     Cottrell v. Commonwealth, 12 Va.

App. 570, 574, 405 S.E.2d 438, 441 (1991).




(..continued)
juvenile offender being tried as an adult. Code § 16.1-285.1,
"Commitment of serious offenders," provides guidelines for the
commitment of a serious juvenile offender.




                                 - 2 -
The judgment of the trial court is affirmed.

                                               Affirmed.




                         - 3 -